Filed by Western Sizzlin Corporation Pursuant to Rule 425 under the Securities Act of 1933 Subject Company:Jack in the Box Inc. SEC File No. 001-09390 On October 3, 2008, Western Sizzlin Corporation issued the following press release: WESTERN SIZZLIN CORPORATION TO COMMENCE EXCHANGE OFFER FOR UP TO 680, Offer Valued at $22.66 Per Jack in the Box Share ROANOKE, Va., October 3, 2008 — Western Sizzlin Corporation (NASDAQ: WEST) today announced that it will commence an exchange offer for up to 680,500 shares of
